       Case 3:18-cv-00063-BAJ-EWD               Document 140       11/25/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CHRISTOPHER MARLOWE                         :        CIVIL ACTION
(DPSC#558725)
                                            :        NO. 18-63-BAJ-EWD
VERSUS
                                            :        JUDGE BRIAN A. JACKSON

JAMES LEBLANC, ET AL               :     MAG. JUDGE ERIN WILDER-DOOMES
******************************************************************************
                             NOTICE OF APPEAL

PLEASE TAKE NOTICE:

       The Defendants joining in this Notice of Appeal are listed below as they were named by

the Plaintiff in his Second Amended Complaint, rec. doc. 64, which is the operative complaint.

       STATE OF LOUISIANA through the DEPARTMENT OF PUBLIC SAFETY AND
       CORRECTIONS (hereinafter “DOC”), a political subdivision and/or agency of the State
       of Louisiana, legislatively created and capable of suing and being sued;

       JAMES W. LEBLANC (hereinafter “SECRETARY LEBLANC”), a person of the full age
       of majority and a resident of the State of Louisiana, in his official capacity as Secretary of
       the Louisiana DOC;

       DR. RAMAN SINGH (hereinafter “DR. RAMAN SINGH”), a person of the full age of
       majority and a resident of the State of Louisiana, in his official capacity as the former
       medical and mental health director at the Louisiana DOC;

       DR. PAM HEARD (hereinafter “DR. HEARD”), a person of the full age of majority and
       a resident of the State of Louisiana, in her official capacity as the former interim medical
       and mental health director at the Louisiana DOC;

       DR. JOHN MORRISON (hereinafter “DR. MORRISON”), a person of the full age of
       majority and a resident of the State of Louisiana, in his official capacity as the medical and
       mental health director at the Louisiana DOC;

       WARDEN TIMOTHY HOOPER (hereinafter “HOOPER”), a person of the full age of
       majority and a resident of the State of Louisiana, in his official and personal capacities as
       the Warden of Elayn Hunt Correctional Center [EHCC], a facility owned and operated by
       the State of Louisiana through the Department of Public Safety and Corrections;

       DEPUTY WARDEN STEPHANIE MICHEL (hereinafter “MICHEL”), a person of the
       full age of majority and a resident of the State of Louisiana, in her official and personal

                                                 1
        Case 3:18-cv-00063-BAJ-EWD             Document 140        11/25/20 Page 2 of 3




       capacities as the deputy warden of medical care at EHCC, a facility owned and operated
       by the State of Louisiana through the Department of Public Safety and Corrections;

       ASSISTANT WARDEN MORGAN LEBLANC (“hereinafter “MORGAN LEBLANC”),
       a person of the full age of majority and a resident of the State of Louisiana, in his official
       and personal capacities as the former assistant warden responsible for menu development
       and meal planning at EHCC;

       ASSISTANT WARDEN DARRYL CAMPBELL (hereinafter “CAMPBELL”), a person
       of the full age of majority and a resident of the State of Louisiana, in his official and
       personal capacities as an assistant warden responsible for menu development and meal
       planning at EHCC;

       DR. PREETY SINGH (hereinafter “DR. PREETY SINGH”), a person of the full age of
       majority and a resident of the State of Louisiana, in her official and personal capacities as
       the medical director at EHCC;

       GAIL LEVY (hereinafter “LEVY”), a person of the full age of majority and a resident of
       the State of Louisiana, in her individual and official capacities as the food manager at
       EHCC;

       FALLON STEWART (hereinafter “STEWART”), a person of the full age of majority and
       a resident of the State of Louisiana, in his individual and official capacities as a former
       emergency medical technician (“EMT”) at EHCC;

       JONATHAN TRAVIS (hereinafter “TRAVIS”), a person of the full age of majority and a
       resident of the State of Louisiana, in his official and personal capacities as a pharmacist at
       EHCC;

       MASTER SGT. ANGEL HORN (hereinafter “HORN”), a person of the full age of majority
       and a resident of the State of Louisiana, in her official and personal capacities as a
       correctional officer working at the Pill Call window at EHCC;

       MASTER SGT. ROLANDA PALMER (hereinafter “PALMER”), a person of the full age
       of majority and a resident of the State of Louisiana, in her official and personal capacities
       as a correctional officer working at the Pill Call window at EHCC;

       SGT CHERMAINE BROWN (hereinafter “BROWN”), a person of the full age of majority
       and a resident of the State of Louisiana, in her official and personal capacities as a
       correctional officer working at the Pill Call window at EHCC; and

       SGT. CHAMEKA JOHNSON

Rec. Doc. 64, Plaintiff’s operative Second Amended Complaint, at pp. 4-6, ¶9.

       The abovelisted Defendants hereby notify this Honorable Court and all parties to this action

that they are taking an appeal, to the United States Fifth Circuit Court of Appeals, from the Ruling

                                                 2
           Case 3:18-cv-00063-BAJ-EWD             Document 140       11/25/20 Page 3 of 3




and Order issued by this Honorable Court on October 26, 2020, 1 which granted, in part,

Defendants’ Motion to Dismiss.

           In particular, the Defendants appeal from the denial of qualified immunity to each of the

Defendants.

                                                 Respectfully Submitted on November 24, 2020,

                                                 JEFF LANDRY
                                                 ATTORNEY GENERAL

                                           BY:   s/Phyllis E. Glazer
                                                 PHYLLIS E. GLAZER (#29878) (Lead Counsel)
                                                 ASSISTANT ATTORNEY GENERAL

                                                 Louisiana Department of Justice
                                                 Litigation Division, Civil Rights Section
                                                 1885 North Third Street, 4th Floor
                                                 Post Office Box 94005 (70804-9005)
                                                 Baton Rouge, Louisiana 70802
                                                 Telephone:     225-326-6300
                                                 Facsimile:     225-326-6495
                                                 E-mail:        GlazerP@ag.louisiana.gov

                                        CERTIFICATE OF SERVICE

           I hereby certify that, on November 24, 2020, I electronically filed the foregoing using the

Court’s CM/ECF system, which will provide a Notice of Electronic Filing to all counsel of record.

I further certify that all parties to this action are represented by CM/ECF participants.


                                             s/Phyllis E. Glazer
                                          PHYLLIS E. GLAZER




1
    Rec. Doc. 136 – Ruling and Order.

                                                    3
